Citation Nr: 0914830	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for levoscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had ACDUTRA from August 1985 to December 1985, 
from November 1996 to November 1999, and from May 2003 to May 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in February 2009.  A transcript of the 
hearing has been associated with the claim file.  

The issue of entitlement t service connection for 
levoscoliosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbar strain with mild L4-5 degenerative disc disease is 
due to an in-service injury.

2.  Left knee strain was first manifested in service.

3.  In February 2009 correspondence, prior to the 
promulgation of a decision, the appellant requested a 
withdrawal of the issue on appeal with regard to a right knee 
disability.


CONCLUSIONS OF LAW

1.  Lumbar strain with L4-5 degenerative disc disease was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Left knee strain was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a right knee disability have been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Because service conection has been granted, the appellant has 
"veteran" status.

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131 .  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004);  Holton v. Shinseki, ___ F.3d. ___ (C.A. Fed. 
2009)(March 5, 2009).  Additionally, certain conditions, such 
as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the postservice symptomatology. 38 
C.F.R. § 3.303(b).  Groves v. Peake, 524 F. 3d 1306 (2008). 

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008).
That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The Board notes that a lay person is competent to describe 
what comes to the senses.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low back disability

The appellant contends that his low back disability is due to 
service.  Specifically, he contends that he injured his back 
while doing physical training in service first in 1996 and 
then in his third period of active duty between 2003 and 
2004.  After a careful review of the evidence of record the 
Board finds that the evidence is in favor of a grant of 
service connection for a low back disability.

At the outset the Board notes that the appellant has not 
alleged and the evidence does not show that his low back 
disability is due to combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  

Service records of the appellant's first two periods of 
ACDUTRA service are completely silent for any complaints of 
or treatment for back problems.  While service treatment 
records of the appellant's third period of ACDUTRA service 
have not been associated with the claim file, the evidence 
contains a sick slip from April 2004 which notes the 
appellant complained of lower back pain and his duties were 
restricted.  Moreover, the box labeled injury had been 
checked.  

VA outpatient back x-rays of April 2004 show the back was 
essentially normal.

VA outpatient treatment records of December 2004 note that 
the appellant had a pre-employment history of low back 
strain.  X-rays showed mild levoscoliosis of the spine.  
Vertebral bodies and disk spaces were normal in height.  
There was no spondylolisthesis.  The pedicles and S-I joints 
were well preserved.  

A VA examination report of May 2006 notes that the appellant 
reported injuring his back in 2004 while doing sit ups in 
service.  He reported pain in his back .  He also reported 
feeling tingling in his toes and numbness in his great right 
toe.  X-rays showed mild relative disk space narrowing at L4-
5; no significant spur formation; slight levoconvex 
curvature; and, unremarkable sacroiliac joints.  The 
impression was lumbar spine strain with mild L4-5 
degenerative disc disease and normal exam.  The examiner 
noted that there were no treatment records with the 
appellant's complaints, physical examination, diagnosis and 
treatment.  He further stated the file only contained normal 
radiographic evidence of the lumbar spine, and sick call 
slips providing a waiver for physical training, and this was 
not adequate data to make a determination as to whether the 
appellant's condition was related to the service complaints 
of low back pain without resorting to speculation.   

At the Travel Board hearing of February 2009 the appellant 
testified he first experienced popping of his back during his 
first tour of duty between 1996 to 1999, but that he did not 
have any problems with his back until his third period of 
service when he once again felt the popping in his back and 
this time he experienced pain.  He further testified that he 
has experienced pain in his back since then; and that he 
could not get treatment through the VA as he was required to 
pay.  However, he testified that he would get treatment for 
his back while receiving chiropractic care for his neck 
disability.  Finally, he testified that the medication he 
takes for his neck disability also helps with his back pain.

The Board finds that the evidence supports granting service 
connection for a low back disability.  The appellant has 
established that his low back disability is related to 
service based on a continuity of symptomatology since 
service.  Initially, the Board notes that the appellant has 
been diagnosed with lumbar strain with mild degenerative disk 
disease.  Therefore, the appellant has a current disability.  
Moreover, the appellant has reported that he injured his back 
in service.  Specifically, at the hearing he testified that 
he injured his back while exercising in service during his 
third period of service; also, at the VA examination of April 
2006 the appellant stated he had injured his back in 2004 
while exercising.  

The Board finds that the appellant's hearing testimony is 
credible and supported by the evidence of record.  As noted 
above, service medical records of the appellant's third 
period of ACDUTRA service have not been associated with the 
claim file.  However, a sick slip of April 2004, showed the 
appellant complained of low back pain, was put on restricted 
physical activity, and most importantly, showed the injury 
box had been checked.  The fact that the injury box was 
checked in the sick slip is proof that the appellant injured 
his back in service.  Moreover, VA outpatient treatment 
records of December 2004 note that the appellant had a 
history of a back strain.  Furthermore, the Board notes that 
the appellant has testified that he continued to experience 
back pain since service.  This too is supported by the 
evidence of record which shows that as early as December 
2004, just seven months after discharge from service, the 
appellant was seen for complaints of back pain, with a report 
of a past history rather than recent onset.  Moreover, the 
appellant is competent to state that he experiences pain and 
for how long he has experienced the pain.  See Layno, 6 Vet. 
App. at 469.  Therefore, the Board concludes that the 
appellant injured his low back in service and that he 
continued to have back problems since service.  

The Board finds that the appellant's overall disability 
picture shows continuity of symptomatology since service.  As 
noted above, the appellant has stated consistently that he 
injured his back in service during his last period of active 
service.  A sick slip from April 2004, during the appellant's 
third period of active service confirms that he injured his 
back.  Moreover, the appellant has stated consistently and 
credibly that he has experienced back pain since service.  
The appellant's statements are competent, credible and 
probative on the issue of continuity of symptomatology.  
Finally, there is a current diagnosis of back strain and mild 
L4-5 degenerative disc disease.  Accordingly, service 
connection is granted.

Left knee

The Veteran is claiming service connection for a left knee 
disability.  Specifically, he contends that he injured his 
left knee while doing physical training in service between 
2003 and 2004.  After a careful review of the evidence of 
record the Board finds that the evidence is in favor of a 
grant of service connection for a left knee disability.

At the outset the Board notes that the appellant has not 
alleged and the evidence does not show that his left knee 
disability is due to combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  

Service records of the Veteran's first two periods of service 
are completely silent for any complaints of or treatment for 
left knee problems.  While service treatment records of the 
appellant's third period of service have not been associated 
with the claim file, the evidence contains two sick slips 
dated in January 2004 showing the appellant was prescribed 
Motrin and was put on restricted PT; and, a sick slip from 
April 2004 which notes the appellant complained of knee and 
ankle pain and he was ordered to no PT for 10 days.  

An MRI report of the left knee of April 2004 noted the 
appellant complained of left knee pain for a month or so 
especially when climbing stairs or with any weight bearing.  
It was noted x-rays were within normal limits but that the 
pain was persistent and increasing.  The MRI showed the left 
knee was normal.  X-rays that same month showed normal knees.

At a VA examination of April 2006 the Veteran stated he first 
sought treatment for knee pain in 2003 after cumulative 
trauma from physical training.  He stated that he experienced 
pain every time he ran.  He reported progressive pain with 
activities, and pain under the knee caps and lateral sides of 
the knees.  Left knee examination was noted to be abnormal 
and showed pain during range of motion.  It was noted that x-
rays of April 2004 showed no significant abnormalities of the 
left knee.  He was diagnosed with bilateral knee strain with 
loss in range of motion.  Mild limitations in lifting, stair 
climbing, running and other impact activities and sports was 
also noted.  The examiner noted that there were no treatment 
records with the appellant's complaints, physical 
examination, diagnosis and treatment.  He further stated the 
file only contained normal radiographic evidence of the left 
knee and sick call slips providing a waiver for physical 
training, and this was not adequate data to make a 
determination as to whether the appellant's condition was 
related to the service complaints of left knee pain without 
resorting to speculation.   

At a Travel Board hearing of February 2009 the appellant 
testified that he injured his left knee approximately at the 
end of November 2003 when he was doing some PT training and 
was running some canyons and noticed his left knee was 
getting sore after that.  He testified he went to sick call 
in January 2004 and was given something for the knee pain.  
He further testified he has had knee pain since service; that 
while he is not receiving treatment for the left knee pain, 
the medication he is taking for his back pain takes care of 
his knee pain; and, that he wraps his left knee with ace 
bandages when the pain won't go away quickly.

The Board finds that the evidence supports granting service 
connection for a left knee disability.  Simply put, the 
appellant has established that his left knee disability is 
related to service based on a continuity of symptomatology 
since service.  Initially, the Board notes that the appellant 
has been diagnosed with knee strain.  Therefore, the 
appellant has a current disability.  Moreover, the appellant 
has reported he first started having problems with his left 
knee in service.  Specifically, at the hearing he testified 
that he injured his left knee while exercising in service 
during his third period of service; also, at the VA 
examination of May 2006 the appellant stated his left knee 
problems started due to cumulative trauma from physical 
training starting in 2003.  

The Board finds that the appellant's hearing testimony is 
credible and supported by the objective evidence of record.  
As noted above, service medical records of the appellant's 
third period of ACDUTRA service have not been associated with 
the claim file.  However, sick slips are of record.  As noted 
previously the appellant testified that he first sought 
treatment for his left knee in January 2004 and he was 
prescribed medication for it.  The record contains two sick 
slips from January 2004 showing the appellant was prescribed 
Motrin and was put on restricted PT.  While these slips do 
not specifically state that the appellant complained of knee 
pain, they do show that he was prescribed pain medication.  
Moreover, a sick slip from April 2004 shows that the 
appellant complained of knee pain and was put on restricted 
PT.  Furthermore, the Board notes that the appellant has 
testified that he continued to experience left knee pain 
since service.  The Board notes that the appellant is 
competent to state that he experiences pain and for how long 
he has experienced the pain.  See Layno, 6 Vet. App. at 469.  
Therefore, the Board concludes that the appellant injured his 
left knee in service and that he continued to have left knee 
problems since service.  

The Board finds that the appellant's overall disability 
picture shows  continuity of symptomatology since active 
service.  As noted above, the appellant has stated 
consistently that he began to experience left knee problems 
in service during his last period of service.  A sick slip 
from April 2004, during the appellant's third period of 
service confirms that he sought treatment for knee pain.  
Moreover, the appellant has stated consistently and credibly 
that he has experienced knee pain since service.  The 
appellant's statements are competent, credible and probative 
on the issue of continuity of symptomatology.  Finally, there 
is a current diagnosis of a left knee disability, including 
knee strain.  Accordingly, service connection is granted.

Right knee disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

In correspondence received in February 2009, the appellant 
indicated his intent to withdraw his pending appeal of the 
issue of entitlement to service connection for a right knee 
disability.

As the appellant has withdrawn this appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and the issue of 
entitlement to service connection for a right knee disability 
is dismissed without prejudice.




ORDER

Service connection for a low back disability, including back 
strain with L4-5 degenerative disc disease, is granted.

Service connection for a left knee disability, including knee 
strain, is granted.

The claim for entitlement to service connection for a right 
knee disability is dismissed without prejudice.


REMAND

The Board notes that appellant has been diagnosed with 
levoscoliosis.  X-rays of December 2004 show the appellant 
had mild levoscoliosis.  Moreover, x-rays of April 2006 
showed that there was a slight levoconvex curvature of the 
lumbar spine.  Furthermore, the Board notes that the instant 
decision has granted service connection for lumbar strain 
with degenerative disc disease at L4-5.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The Board notes that scoliosis may be a 
congenital or developmental defect or acquired.  

Accordingly, the case is REMANDED for the following action:

The AOJ should request a medical opinion 
regarding the appellant's levoscoliosis.  
The examiner is asked to express an 
opinion as to whether the appellant's 
levoscoliosis is a 
congenital/developmental defect or of 
acquired origin, to include wheter such 
is related to the service-connected low 
back disability.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


